Title: From George Washington to George Weedon, 24 October 1783
From: Washington, George
To: Weedon, George


                        
                            Sir
                            Rocky hill 24th Octr 1783
                        
                        At the original institution of the Society of the Cincinnati, Majr General Heath, who then presided, was
                            desired to transmit a Copy of the Institution, with the proceedings thereon, to the senior Officer in each of the Southern
                            States, to request them to communicate the same to the Officers under their command, and take such measures as might
                            appear necessary for expediting the establishment of the society in their respective States.
                        To the Letter sent on this occasion to the Senior Officer in your State no answer has been received.
                        At a subsequent meeting of the Society, it was deemed expedient to appoint a President General pro-tem; and
                            the honor of the choice falling on me, it becomes a part of my duty to name the place for the general meeting in May next,
                            and in order to make it as Central as possible, for the general convenience, it is necessary I should know in which of the
                            States the Society is establish’d.
                        I must therefore request, that you would be pleased to inform me, as soon as possible, whether the
                            establishment has taken place in your State, and what measures have been taken to effect it. I am Sir Your Most Obedient
                            humble Servant
                        
                            G: Washington
                        
                        
                            
                                Sent also to senior officers of the Society of the Cincinnati in Md., N.C., S.C. and Ga.
                            
                        

                    